     Case: 5:15-cv-02720-SL Doc #: 45-1 Filed: 07/06/21 1 of 2. PageID #: 310




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 UNITED STATES OF AMERICA, ex                     )   CASE NO.: 5:15CV2720
 rel. ETHICAL SOLUTIONS, LLC, et al.              )
                                                  )   JUDGE SARA LIOI
                Plaintiff-Relators,               )
                                                  )
        v.                                        )   MAGISTRATE JUDGE HENDERSON
                                                  )
 AKRON GENERAL HEALTH SYSTEM, et                  )   [PROPOSED] ORDER
 al.                                              )
                                                  )
                Defendants.                       )


       WHEREAS the United States of America (the “United States”) has intervened in part in

this action with regard to the allegations asserted against Akron General Health System

(“AGHS”) for the purpose of effectuating a settlement agreement between the United States, the

Relators, and AGHS; and

       WHEREAS the United States and the Relators have filed a joint stipulation of partial

dismissal in part with regard to the allegations against AGHS;

       IT IS HEREBY ORDERED as follows:

       1.      Consistent with the terms of the Settlement Agreement, the claims asserted by the

Relators on behalf of the United States, against AGHS that are based on the Covered Conduct as

defined in Recitals, Paragraph E of the Settlement Agreement as dismissed with prejudice.

Paragraph E, Recitals of the Settlement Agreement specifically provides as follows:

               E. The United States contends that it has certain civil claims against AGHS
       arising from improper payments made to physicians who were part of certain
       practice groups at Akron General Medical Center and physicians affiliated with an
       acute care hospital that is part of AGHS. Specifically, the United States contends
       that, between August 1, 2010 and March 30, 2016, AGHS (1) knowingly submitted
       claims for payment to Medicare pursuant to referrals that violated the AKS because
       AGHS knowingly and willfully provided improper remuneration to the referring
      Case: 5:15-cv-02720-SL Doc #: 45-1 Filed: 07/06/21 2 of 2. PageID #: 311




       physicians in the form of compensation in excess of fair market value to induce the
       physicians’ referrals of Medicare patients to AGHS in violation of the AKS, and
       for which AGHS submitted claims to the Medicare Program; and (2) knowingly
       submitted claims for designated health services to the Medicare Program that
       violated, and failed to meet any exception to, the Stark Law because AGHS directly
       or indirectly paid compensation to certain physicians that exceeded the fair market
       value of their services and/or took into account the volume or value of the
       physicians’ referrals to AGHS. The physician practice groups and specific dates
       during which the United States alleges AGHS submitted these claims are set forth
       in the letter dated June 30, 2021 from Chris Wilson to counsel for AGHS.

       2.      All other claims asserted by the Relators on behalf of the United States in which

the United States declined to intervene are dismissed with prejudice to the Relators and without

prejudice to the United States.

       3.      Relator Beverly Brouse’s claim under 31 U.S.C. § 3730(h) is dismissed with

prejudice.

       4.      All claims asserted by the Relators regarding attorney’s fees, costs, and expenses

under 31 U.S.C. § 3730(d) are dismissed with prejudice.



       IT IS SO ORDERED, this _____day of _________, 2021.


                                                      SARA LIOI
                                                      UNITED STATES DISTRICT JUDGE




                                                2
